Citation Nr: 1103336	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-01 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim for service connection for hepatitis C, 
and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1977 to October 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in November 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 2010, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1. In a final rating decision issued in June 2004, the RO denied 
a claim of entitlement to service connection for hepatitis C.

2. Evidence received since the final denial in June 2004 is 
neither cumulative nor redundant of the evidence of record at 
that time and raises a reasonable possibility to substantiate the 
claim.

3.  Resolving all reasonable doubt in the Veteran's favor, 
hepatitis C is causally related to his military service.


CONCLUSIONS OF LAW

1.  The June 2004 decision is final; new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for hepatitis C.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).



2.  Hepatitis C was incurred during the Veteran's active duty 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen and grant the claim of 
service connection for hepatitis C is a full grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) and the implementing regulations.  

The Veteran contends that he was infected with hepatitis C as a 
result of receiving air gun inoculations in service.  Thus, he 
contends that service connection is warranted for hepatitis C. 

In a June 2004 rating decision, the RO denied the claim for 
service connection for hepatitis C.  Evidence of record at that 
time included the Veteran's statements, service treatment 
records, and VA treatment records.  The RO found that the Veteran 
had a current diagnosis of hepatitis C infection, but determined 
that his service treatment records offered no evidence of 
hepatitis C infection in service and that there was no evidence 
that the Veteran's hepatitis C infection was incurred in service.  
Accordingly, the RO denied the Veteran's claim of entitlement to 
service connection for hepatitis C.

The Veteran did not timely perfect an appeal of this decision.  
Thus, the June 2004 decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2010)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Veteran filed his claim to reopen in August 2007; thus, the 
definition of new and material evidence applicable to the claim 
is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final June 2004 rating decision, the Veteran has 
submitted additional personal statements and VA treatment 
records.  Additionally, there is a report of an October 2008 VA 
examination, and an April 2008 opinion from Dr. DPJ.  The Board 
determines that the last constitutes both new and material 
evidence.

Specifically, although the VA treatment records and VA 
examination report serve only to reiterate previously known 
information such as the Veteran's risk factors and treatment for 
hepatitis C, the opinion by Dr. DPJ provides a positive nexus 
between the Veteran's claimed air gun inoculations and his 
hepatitis C infection.  Consequently, this opinion is new, in 
that it is neither cumulative nor redundant of the evidence of 
record in June 2004, but it also presents a reasonable 
possibility of substantiating the Veteran's claim by addressing 
the prior missing element of a relationship between the current 
disability and service.  

Therefore, the Board concludes that evidence added to the record 
since the June 2004 denial is both new and material and that the 
requirements to reopen the claim of entitlement to service 
connection for hepatitis C have been met.  Thus, the claim to 
reopen a previously denied claim seeking service connection for 
hepatitis C is granted.

III. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).
Risk factors for hepatitis C include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.   

At his September 2010 Board hearing and in documents of record, 
the Veteran contends that he developed a hepatitis C infection as 
a result of receiving air gun inoculations during basic training.  
Other risk factors of record include two tattoos received prior 
to service, which he indicated he received from the same tattoo 
parlor, and multiple sex partners.  The Veteran has reported that 
the tattoo parlor was clean and used sterile instruments and that 
he was well-acquainted with each of his sexual partners and had 
no suspicion that any of them was infected with hepatitis C.  The 
record belies a history of intravenous drug abuse.
 
The Veteran contends that his hepatitis C infection occurred as a 
result of air gin inoculations during training at the Orlando 
Naval Recruiting Center.  The Veteran's service treatment records 
do not document the method of vaccination.  Nevertheless, the 
Veteran is competent to report the instrument used for the 
inoculations, and the Board takes judicial notice that the 
Department of Defense favored jet inoculators until it 
discontinued their use in 1997.  

Current treatment evidence reveals that the Veteran was diagnosed 
with hepatitis C in approximately 2003.  Further, there are two 
opinions addressing whether the Veteran's hepatitis C infection 
occurred in service. 

The Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of all 
material evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

At the October 2008 VA examination, the examiner noted the 
Veteran's tattoos and reported air gun injections.  However, the 
examiner found that the hepatitis C infection was more likely due 
to the tattoos than to the air gun injections as the air gun 
injections were not a recognized risk factor for hepatitis C 
infection according to the literature.  

In contrast, there is the opinion of Dr. DPJ, dated in April 
2008.  The record reflects that Dr. DPJ is a specialist in 
infectious diseases and one of the Veteran's treating physicians.  
Dr. DPJ stated that it is entirely possible that the Veteran 
acquired his hepatitis C infection through air gun inoculations.  
He indicated that his opinion was based on the Veteran's history 
and the medical literature.  Moreover, Dr. DPJ reported that he 
directly witnessed the use of air gun injectors at the Orlando 
Naval Recruit Command.  He indicated that hundreds of recruits 
would be processed each morning and that bleeding from the 
injectors was frequent and the injectors were only momentarily 
swiped with alcohol between uses.  Dr. DPJ related that the 
sterilization technique would not remotely meet the sterilization 
standards of today.  For these reasons, he concluded that the 
Veteran's hepatitis C infection was more likely due to the air 
gun inoculations.  

After careful consideration of these two opinions, the Board 
finds that they are in equipoise.  That is, the Board concludes 
that they are at least of equal probative value.  Accordingly, 
the evidence reflects that it is likely the Veteran received 
inoculations via air guns, that he has a current diagnosis of 
hepatitis C, and that it is at least as likely as not that the 
current diagnosis is a result of the air gun inoculations in 
service.  Therefore, all criteria for a claim for service 
connection are met in this case.  Service connection for 
hepatitis C is granted. 





ORDER

New and material having been received, the claim to reopen the 
previously denied claim seeking service connection for hepatitis 
C is granted. 

Service connection for hepatitis C is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


